Title: From Thomas Jefferson to Robert Smith, 7 January 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith. 
                     Jan. 7. 08.
                  
                  Proceeding as we are to an extensive construction of gun-boats, there are many circumstances to be considered & agreed on. viz.
                  1. how many shall we build? for the debate lately published proves clearly it was not expected we should build the whole number proposed.
                  2. of what sizes, and how many of each size?
                  3. what weight of metal shall each size carry? shall carronades be added?
                  4. is it not best, as they will not be seasoned, to leave them unsealed awhile?
                  5. where shall they be built, & when required to be in readiness?
                  6. as a small proportion only will be kept afloat, in time of peace, the safe & convenient depositories for those laid up should be enquired into and agreed on, & sheds erected under which they may be covered from the sun & rain.
                  7. to economise the navy funds of the ensuing year, we should determine how many of the boats now in service ought to be kept in readiness, & how many hands shall be kept in each, and for how many we will depend on the seaport, in case of attack.
                  the 1st. of these subjects may require a general consultation, & perhaps the 7th. also. the others are matters of detail which may be determined on between you & myself. I shall be ready to consult with you on them at your convenience. Affectionate salutations.
               